Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 3, 2009, which ruled that claimant was entitled to receive unemployment insurance benefits.
Claimant was employed as a caretaker for the employer’s founder, who suffered from some degree of dementia and other health problems and required assistance. After two consecutive days where the founder and his wife informed claimant that his services were no longer needed and that others would assume his responsibilities, claimant heeded their direction to leave without determining if the founder’s son, who managed the employer, also wished to terminate him. While evidence to the contrary exists in the record, the Unemployment Insurance Appeal Board was free to credit claimant’s testimony that the founder of the company had hired him in the first instance, was normally lucid and retained authority to give employment-related orders. Substantial evidence thus supports the Board’s determination that claimant did not voluntarily leave his employment and was entitled to benefits (see Matter of Feminella [Fred A. Cook Jr., Inc.—Commissioner of Labor], 30 AD3d 950, 950-951 [2006]; cf. Matter of Martinez [Sweeney], 239 AD2d 764, 764-765 [1997]).
Cardona, P.J., Peters, Rose, Stein and Garry, JJ., concur. Ordered that the decision is affirmed, without costs.